Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claim 21 is objected to because of the following informalities:  the “the first semiconductor material indium” should be “the first semiconductor material comprises indium”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 20120091528).

Regarding claim 1. Fig 17A –Fig 17C of Chang discloses An integrated circuit 700 comprising:

a gate structure 250 in contact with a portion of the body (Fig 17A);
a source region 295 (Fig 17C) in contact with the body;
a drain region 295 (Fig 17C) in contact with the body such that the portion of the body in contact with the gate structure is between the source region and the drain region (Fig 17A-Fig 17C);
a first isolation region 240 (Fig 17B: left side) under the source region and having a top surface in contact with a bottom surface of the source region (Fig 17A); and
a second isolation region 240 (Fig 17B: right side) under the drain region and having a top surface in contact with a bottom surface of the drain region (Fig 17A).

Regarding claim 2. Chang discloses The integrated circuit of claim 1, wherein the semiconductor material is a first semiconductor material ([0055]: “epitaxially grown silicon”), the integrated circuit further comprising a fin stub 230 of a second semiconductor material ([0023]: SiGe), 
the fin stub having a top surface in contact with a bottom surface of the body (Fig 17A) and laterally opposed sidewalls extending down from the top surface of the fin stub (Fig 17B), 
wherein a first one of the laterally opposed sidewalls of the fin stub contacts the first isolation region and a second one of the laterally opposed sidewalls of the fin stub contacts the second isolation region (Fig 17C).



Regarding claim 5. Chang discloses The integrated circuit of claim 2, wherein the first isolation region has a sidewall that at least partially interfaces with and is in contact with the first one of the laterally opposed sidewall of the fin stub (Fig 17B), and 
the second isolation region has a sidewall that at least partially interfaces with and is in contact with the second one of the laterally opposed sidewall of the fin stub (Fig 17B).

Claims 9, 10, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindert (US 20050224800).

Regarding claim 9. Lindert discloses An integrated circuit 200 comprising:
a semiconductor fin 206/208 comprising 
an upper fin portion 208 of a first semiconductor material [0014], the upper fin portion having a body portion (Fig 2: body of 208), a source region 218 (left side) extending laterally from a first side (Fig 2: left side) of the body portion, and a drain region 218 (right side) extending laterally from a second side (Fig 2: right side) of the body portion, with the body portion between the source region and the drain region (Fig 2: the portion of 208 under 212/214), and

a gate structure 212/214 in direct contact with the body portion (Fig 2);
a first insulator structure 204 (source side) below the source region and having a first insulator top surface in contact with a bottom surface of the source region (Fig 2); and
a second insulator structure 204 (drain side) below the drain region and having a second insulator top surface in contact with a bottom surface of the drain region (Fig 2);
wherein the fin stub is between the first insulator and the second insulator with a first one of the laterally opposed sidewalls in contact with a sidewall of the first insulator structure and a second one of the laterally opposed sidewalls in contact with a sidewall of the second insulator structure (Fig 2).

Regarding claim 10. Lindert discloses The integrated circuit of claim 9, wherein the fin stub has a top surface in contact with a bottom surface of the body portion (Fig 2).

Regarding claim 15. Lindert discloses The integrated circuit of claim 9, wherein the first semiconductor material comprises (i) gallium and arsenic, (ii) indium, gallium, and arsenic, (iii), indium and phosphorous, (iv) indium and arsenic, (v) germanium, or (vi) silicon and germanium [0014].



Regarding claim 20. Lindert discloses The integrated circuit of claim 9, wherein the gate structure is a tri-gate structure (Fig 2).

Claims 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rachmady (US 20140225065).

Regarding claim 26. Rachmady discloses An integrated circuit 100 comprising:
a nanowire 110 comprising a semiconductor material [0015];
a gate structure 116/118 in contact with and wrapped around the nanowire (Fig 1A, [0018]);
a source region 106 in contact with the nanowire (Fig 1B);
a drain region 107 in contact with the nanowire such that the portion of the nanowire is between the source region and the drain region (Fig 1B);
a first isolation region 105 (left side) under the source region and having a top surface in contact with a bottom surface of the source region (Fig 1B); and
a second isolation region 105 (right side) under the drain region and having a top surface in contact with a bottom surface of the drain region (Fig 1B).


the fin stub having a top surface spaced from the nanowire and laterally opposed sidewalls extending down from the top surface of the fin stub (Fig 1C: via 114), 
wherein a first one of the laterally opposed sidewalls of the fin stub contacts the first isolation region and a second one of the laterally opposed sidewalls of the fin stub contacts the second isolation region (Fig 1C).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20120091528).

Regarding claim 7. Chang discloses The integrated circuit of claim 5. But Chang does not explicitly disclose wherein the sidewall of the first isolation region partially interfaces with the first one of the laterally opposed body sidewalls for at least 2 nm and 
However, the ordinary artisan would have recognized the claimed range to be a result effective variable affecting to make enhanced integrated circuit that includes fin-like field effect transistor (FinFET) device. Thus, it would have been obvious that Chang’s device within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B
It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Claims 13, 14, 17, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lindert (US 20050224800).

Regarding claim 13. Lindert discloses The integrated circuit claim 9, Lindert wherein the first insulator structure and the second insulator structure extend below the body portion (Fig 2).
But Lindert does not disclose the claimed range of at least 10 nm.

It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Regarding claim 14. Lindert discloses The integrated circuit of claim 9, Lindert discloses wherein the second semiconductor material is a second group III-V compound compositionally different from the first semiconductor material [0013].
But Lindert does not disclose the first semiconductor material is a first group III-V compound.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make simple substitute Lindert’s first semiconductor material as also used in the second semiconductor material with the claimed III-V compound for the purpose of providing enhanced carrier mobility.


But Lindert does not disclose the claimed range of at least 10 nm.
However, the ordinary artisan would have recognized the claimed range to be a result effective variable affecting to make enhanced integrated circuit. Thus, it would have been obvious that Lindert’s device within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B
It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Regarding claim 18. Lindert discloses The integrated circuit of claim 9, Lindert discloses wherein the first insulator structure and the second insulator structure extend along the body portion (Fig 2).
But Lindert does not disclose the claimed range of at least 2 nm.
However, the ordinary artisan would have recognized the claimed range to be a result effective variable affecting to make enhanced integrated circuit. Thus, it would 
It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Regarding claim 21. Lindert discloses The integrated circuit of claim 9, Lindert discloses wherein and the second semiconductor material comprises indium, gallium, arsenic, and an n-type impurity [0013].
But Lindert does not disclose the first semiconductor material indium, gallium, and arsenic.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make simple substitute Lindert’s first semiconductor material as also used in the second semiconductor material with the claimed compound materials for the purpose of providing enhanced carrier mobility.

Regarding claim 22. Lindert discloses The integrated circuit of claim 9 except wherein the first insulator structure and the second insulator structure comprise an 
However, the claimed insulator materials are well known in the art.
Thus, the ordinary artisan would have recognized that it would have been obvious that Lindert’s insulator essentially includes one of the claimed materials for the purpose of providing effective insulation thereby making enhanced integrated circuit device. 

Allowable Subject Matter
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a fin stub having a top surface spaced apart from a bottom surface of the body, the gate structure has a gate-all-around configuration that includes a lower gate portion that is below the body, the lower gate portion in contact with: a bottom surface of the body, respective sidewalls of the first and second isolation regions, and the top surface of the fin stub”.

Regarding claim 11. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the fin stub has a top surface that is spaced apart from a bottom surface of the body portion, and a bottom gate portion in contact with a bottom surface of the body portion, and the fin stub has a top surface in contact with a bottom surface of the bottom gate portion, and respective sidewalls of the bottom gate portion are in contact with corresponding sidewalls of the first and second insulator structures”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Changhyun Yi/Primary Examiner, Art Unit 2826